317 F.2d 924
CORTLEY FABRICS COMPANY, Inc., Plaintiff-Appellee,v.Joseph SLIFKA and Sylvia Slifka, individually and as co-partners d/b/a Slifka Fabrics, and Armory Fabrics, Inc., Defendants-Appellants.
No. 394.
Docket 28116.
United States Court of Appeals Second Circuit.
Argued June 14, 1963.
Decided June 14, 1963.

Appeal from an order of the United States District Court for the Southern District of New York, Richard H. Levet, J., granting summary judgment for the plaintiff in an action for infringement of copyright of a textile design.
Affirmed.
Milton R. Ackman, New York City (John F. Finn, Jr., and Strasser, Spiegelberg, Fried & Frank, New York City, on the brief) for plaintiff-appellee.
Isidore A. Seltzer, New York City (Arnold R. Krakower, New York City, on the brief) for defendants-appellants.
Before LUMBARD, Chief Judge, and KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm in open court the order of the district court granting summary judgment for the plaintiff in an action for infringement of its copyright of a textile design.


2
See also D.C. 175 F.Supp. 66.